



ALASKA AIR GROUP
OPERATIONAL PERFORMANCE REWARDS
PLAN DESCRIPTION
Adopted January 3, 2005; Amended February 14, 2017


The Board of Directors of Alaska Air Group, Inc. (the “Company”) has adopted the
Operational Performance Rewards Plan (the “Plan”) to reward employees of Alaska
Airlines, Inc. (“Alaska”), Horizon Air Industries, Inc. (“Horizon”) and Virgin
America Inc. (“Virgin”) (each a “Subsidiary”) for achieving certain operational
performance targets. This description is provided to explain the key elements of
how the Plan will operate. This Plan is effective beginning with the 2017 Plan
year and each year thereafter until amended or terminated as provided herein.


1.
ELIGIBILITY



All officers and other full-, variable- or part-time employees of Alaska,
Horizon and Virgin (including employees in Canada and Mexico, if permitted by
applicable law and labor contracts) are eligible to participate in the Plan, and
will receive one or more payments under the Plan if they meet the criteria in
this paragraph. Payments under the Plan (“Awards”) are earned monthly and paid
quarterly. Eligible persons who are full-, variable- or part-time employees of
Alaska, Horizon or Virgin on active status as of the close of business on the
last day of the quarter during which any of the operational targets applicable
to such employee’s Subsidiary are met (each a “Participant,” or collectively
“Participants”) will be eligible for a payout for each month of the quarter in
which the Participant had eligible earnings as defined in the Company’s
Performance Based Pay Plan. For persons with Voluntary Severance Incentive or
equivalent severance packages (whether voluntary or not), the last day of
eligible employment will not include any of the period during which the employee
has ceased working but is still otherwise treated as on payroll.


2.
ACCRUAL OF AWARDS



An Award will accrue for each Participant as of the close of business of the
last day of any quarter in which the applicable Subsidiary has achieved one or
more of the performance goals set forth in Exhibit A. Each Subsidiary does not
need to achieve all of the performance goals in a given quarter to accrue an
Award; each goal reached in a given Target Period (as defined in Exhibit A) will
apply separately towards the Award to that Subsidiary’s Participants for that
quarter.


3.
PAYMENT OF AWARDS



Accrued Awards will be paid quarterly. The Company will use reasonable efforts
to pay accrued Awards to Participants within sixty (60) days of the end of each
calendar quarter. The Company may pay Awards through regular payroll or by
separate check in the Company’s discretion, and in either case the Company may
withhold applicable taxes and garnishments from such payments. The Company will
pay a deceased Participant's Award to the beneficiary designated by the
Participant for purposes of the Company's group term life insurance plan
covering the deceased Participant, and in the absence of any designation, will
be paid to the Participant’s estate.


4.
ESTABLISHMENT OF PERFORMANCE GOALS



The Compensation and Leadership Development Committee of the Board (the
“Compensation Committee”) will establish the periodic performance goals for each
Plan year during the life of this





--------------------------------------------------------------------------------





Plan, and will provide an exhibit to this Plan that outlines goals and the
payout amounts for each goal. Each such attachment will be labeled “Exhibit A:
Operational Performance Rewards Plan Goals and Award Levels for [year]” and
communicated to eligible employees.


5.
AMENDMENT; TERMINATION; INTERPETATION



The Board, acting through the Compensation Committee, retains the right at any
time to modify the Plan in any manner that it deems appropriate or to terminate
the Plan, provided that no amendment or termination shall be effective sooner
than the first day of the month following the Compensation Committee’s action on
such amendment or termination. No termination of the Plan shall affect Awards
accrued before the effective date of termination. Management may interpret or
amend this Plan Description with respect to administrative issues that do not
affect benefit amounts and are not otherwise material to the overall benefits
provided by the Plan. The Compensation Committee shall have discretion to
interpret and resolve any material issue or dispute under the Plan, and its
decision concerning any aspect of the operation of the Plan will be final and
conclusive. The Compensation Committee will review the Plan annually and may
make changes to the Plan and/or Exhibit A for the next Plan year.


6.    MISCELLANEOUS


This description, including its attachments, constitutes the entire
understanding relating to the Plan, and supersedes all prior oral or written
agreements, representations or commitments relating to the Plan or any Award.
This Plan is not a commitment of the Company, Alaska, Horizon or Virgin, to any
officer or employee of such company to continue that individual in its employ
for any reason. Any employee who files suit against his or her employer for
wrongful termination shall automatically cease to be a Participant. This
description and the rights and obligations provided for herein shall be
construed and interpreted in accordance with the law of the state of Washington,
excluding its conflicts of law rules.





